Citation Nr: 0421806	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-15 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1957 to 
November 1960 and from January 1961 to December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

In a statement dated in December 2003, the veteran raised a 
claim of entitlement to benefits for feet problems claimed as 
related to his service-connected back disability.  That 
matter is referred to the RO for action as appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on their part.


REMAND

The veteran is currently service-connected for degenerative 
disc disease of the lumbar spine, rated as 40 percent 
disabling effective December 27, 2001, the date of the 
initial grant of entitlement to service connection.

In December 2003, since his last VA examination in April 
2002, and subsequent to the Board's July 2003 remand, the 
veteran identified further treatment for his back, to include 
an evaluation to be conducted in January 2004, and provided 
an appropriate signed release form.  It does not appear that 
VA obtained these records.  Also, the veteran has reported 
ongoing VA treatment for his back problems.  The most recent 
VA records in the claims file are dated in April 2002.  Thus, 
although the Board regrets any further delay, remand is 
indicated to ensure that all relevant records have been 
obtained for consideration in connection with the veteran's 
appeal.

The Board also notes that since his last VA examination the 
veteran has submitted private medical records that show both 
neurologic and orthopedic complaints related to his service-
connected back disability, and, that the veteran has asserted 
a continual worsening of his back disability.  Therefore, a 
more contemporary VA examination is indicated to determine 
the current nature and severity of the veteran's degenerative 
disc disease of the lumbar spine.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should request the veteran to 
identify all VA and non-VA health care 
providers who have treated him for 
degenerative disc disease of the lumbar 
spine since in or around December 2000.  
After securing any necessary 
authorization, the RO should obtain 
identified records, including those from 
Drs. Georgy and Kache.  The RO should 
ensure that all relevant records of VA 
treatment or evaluation are associated 
with the claims file.

2.  The RO should schedule the veteran 
for examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to his service-connected degenerative 
disc disease of the lumbar spine.  The 
claims file must accompany the 
examination request and the completed 
examination report(s) should reflect 
review of relevant evidence.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.  

The examiner is requested to identify the 
nature, frequency, severity and duration 
of all manifestations attributable to the 
veteran's degenerative disc disease of 
the lumbar spine.

In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should identify normal 
ranges of low back motion and then state 
the veteran's actual passive and active 
ranges of back motion in degrees.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  
	
Additionally, the examiner should 
specifically identify any evidence of 
neuropathy or other neurological deficit 
due to the service-connected low back 
disability, to include characteristic 
pain, demonstrable muscle spasm, and 
absent ankle jerk.  In addition, the 
examiner should elicit history concerning 
the frequency and duration of 
incapacitating episodes necessitating bed 
rest and treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact, if any, of 
the veteran's low back disability on his 
ability to work, including the impact on 
his ability participate in activities of 
daily living.  

3.  The RO should otherwise review the 
file to ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and its implementing 
regulations is fully complied with and 
satisfied.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-adjudicate the issue on 
appeal, with consideration of both sets 
of applicable regulatory changes 
consistent with governing legal 
authority.  If the benefit sought is not 
granted to the veteran's satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case and given the appropriate period of 
time to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his attorney until further notice is received, but the 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).1.  



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


